FORM 10-Q SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 (Mark One) [ X ]QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR []TRANSITION REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to LIVEWIRE ERGOGENICS INC. (Exact name of registrant as specified in its charter) Nevada 333-149158 26-1212244 (State or other jurisdiction of incorporation or organization) (commission file no.) (IRS Employee Identification No.) 1260 N. Hancock Street, Suite 105, Anaheim, CA 92807 (Current Address of Principal Executive Offices) Phone number: 714-777-7873 (Issuer Telephone Number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”) during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer (as defined in Rule 12b-2of the Exchange Act). Check one: Large accelerated filer [] Accelerated filer []Non-accelerated filer[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes [] No [X] The number of shares of Common Stock of the issuer outstanding as of May 10, 2012 was 54,300,767. 1 Table of Contents Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements F-1 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 3 Item 3. Quantitative and Qualitative Disclosures About Market Risk 5 Item 4. Controls and Procedures 5 PART II – OTHER INFORMATION Item 1. Legal Proceedings 5 Item 1A. Risk Factors 5 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 5 Item 3. Defaults Upon Senior Securities 6 Item 4. Reserved 6 Item 5. Exhibits 6 Signatures 7 2 PART I-FINANCIAL INFORMATION Item 1.Financial Statements LiveWire Ergogenics, Inc. Consolidated Balance Sheets March 31, December 31, (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable Inventory, net Prepaid and other current assets Total current assets Property and Equipment, net Total assets $ $ LIABILITIES AND STOCKHOLDERS DEFICIT CURRENT LIABILITIES Accounts payable and accrued expenses $ $ Accounts payable - Related party Notes payable Advances from stockholders Total liabilities STOCKHOLDERS' DEFICIT Preferred stock, $.0001 par value, 10,000,000 shares authorized, 1,000,000 and1,000,000 issued and outstanding at March 31, 2012 and December 31, 2011, respectively Common stock, $.0001 par value, 100,000,000 shares authorized, 53,680,767 and 50,812,599 issued and outstanding at March 31, 2012 and December 31, 2011, respectively Subscription Receivable ) - Additional paid-in-capital Accumulated Deficit ) ) Total stockholders' deficit ) ) $ $ The accompanying notes to the unaudited financial statements are an integral part of these statements. F-1 LiveWire Ergogenics, Inc. Consolidated Statements of Operations
